RICHARDSON, P. J.,
dissenting.
I disagree with the majority’s holding that ORS 30.950 creates a new cause of action for injuries sustained by an intoxicated person who was served alcoholic beverage when visibly intoxicated.
The statute, as enacted, provides:
“No licensee or permittee is liable for damages incurred or caused by intoxicated patrons off the licensee’s or permittee’s business premises unless the licensee or permittee *162has served or provided the patron alcoholic beverages when such patron was visibly intoxicated.” (Emphasis added.)
The majority’s sole basis for finding a cause of action is the emhasized language in the statute. Under the guidance of the- majority the statute now apparently reads:
“A licensee or permittee is liable for injuries sustained or damage caused by intoxicated patrons off the licensee’s or permittee’s business premises if the licensee or permittee served or provided the patron alcoholic beverages when such patron was visibly intoxicated.”
As I interpret the language of ORS 30.950, it only provides the condition under which a commercial alcoholic beverage server becomes liable to one who has a cause of action. In other words, it imposes a limitation on the liability created by judicial decisions. I arrive at this conclusion after a review of the legislative history of ORS 30.950 and the status of common law liability of alcoholic beverage servers at the time it was enacted.
The statute here involved was adopted in 1979. Or Laws, ch 801, § 1. The genesis of that legislation was HB 3152, introduced by the Oregon Restaurant and Beverage Association. Several witnesses representing various commercial alcoholic beverage servers testified in support of the bill before the House Committee on the Judiciary. The only opposition was voiced by representatives of the Oregon Trial Lawyers Association. The purpose of the bill, as stated by Representative Frohnmayer, was to retreat somewhat from the implication of certain court decisions regarding liability of beverage servers to third parties. The discussion of the bill centered around two Supreme Court cases respecting third party liability: Campbell v. Carpenter, 279 Or 237, 566 P2d 893 (1977); and Davis v. Billy’s Con-Teena, Inc., 284 Or 351, 587 P2d 75 (1978). It is important, in determining the legislative intent in enacting ORS 30.950, to review those two cases.
Campbell involved a wrongful death action against, inter alia, a tavern owner. The two decedents were killed by an automobile whose driver had consumed alcoholic beverages in defendant’s tavern. Plaintiffs complaint alleged that the driver had been served alcoholic beverages *163in defendant’s tavern “ ‘after she had become perceptibly under the influence of intoxicating liquor’ ” and that they knew or should have known she would leave the tavern and drive a motor vehicle constituting an unreasonable hazard on the roadway. The court found that the complaint stated a cause of action under the common law. In reviewing the facts to determine if the allegations had been proven, the court said:
“* * * [A] tavern keeper is negligent if, at the time of serving drinks to a customer, that customer is ‘visibly’ intoxicated because at that time it is reasonably foreseeable that when such a customer leaves the tavern he or she will drive an automobile. * * ‡” 279 Or at 243-44.
In stating the basis of liability the court rejected defendant’s argument that the negligence of the tavern keeper is in allowing an intoxicated patron to drive an automobile. Liability is based on serving drinks to a patron who is perceptibly under the influence of intoxicating liquor or who is “visibly” intoxicated.1
Davis v. Billy’s Con-Teena, Inc., supra, involved a wrongful death action against two tavern owners. The complaint alleged that the two taverns had each sold a keg of beer to two minors without requiring proof of age. The decedent was killed by an automobile driven by another minor who had consumed beer from both kegs, became intoxicated and drove a vehicle into decedent’s car, causing his death. It was alleged that defendants were negligent in not requiring that the minors prove they were old enough to purchase the beer, as required by ORS 471.130(1).2 The trial court sustained defendants’ demurrer. The Supreme *164Court held that the statute was designed for the protection of the general public as well as the minor and a violation of the statute was negligence per se. Accordingly, the court held the complaint stated a cause of action.
I turn now to a discussion of the legislative history of ORS 30.950.3 As indicated, HB 3152 was drafted and presented by the Oregon Restaurant and Beverage Association. The representatives of commercial alcoholic beverage servers testified that Davis and Campbell expanded the liability of licensees and permittees to third persons to the extent that they were unable to afford the increased liability coverage premiums charged for assuming the added risk. The stated purpose of the bill was to limit the liability of licensees and permittees. As originally drafted, section 1 of the bill, which ultimately became ORS 30.950, provided that licensees and permittees would not be liable unless they were grossly negligent in serving an intoxicated patron. The House Committee on Judiciary amended the proposed bill to delete the gross negligence element. That section, as amended, became ORS 30.950. The language which the majority finds creates a cause of action for an intoxicated patron was part of the language originally proposed by the proponents of the bill.
Section 3 of HB 3152 became ORS 30.960.4 That section was proposed and adopted to limit the holding in Davis v. Billy’s Con-Teena, Inc., supra, and thereby to place a limit on the liability of licensees and permittees who might serve a person who is in fact under age. The statute accomplishes that purpose.
Although the proponents did not obtain all the limitations they desired, it is evident from even a casual *165reading of the minutes of the legislative committee hearings that the purpose of the legislation, as adopted, was to limit servers’ liability. Throughout the committee hearings the discussion centered on beverage servers’ liability to third parties. There was no discussion or mention, during the hearings, of liability to intoxicated patrons or minors. If, as is evident, the proponents wished to limit their liability and thereby make liability coverage affordable, they certainly would not have drafted and proposed legislation which would extend their potential liability beyond that recognized at common law. Oregon has never previously recognized a common law cause of action in favor of a person who suffers injury resulting from his own consumption of alcohol. City of Portland v. Alhadeff, 288 Or 271, 604 P2d 1261 (1980).
The cause of action created by the majority has far reaching consequences. It takes little imagination to anticipate the vast number of claims by persons who injure themselves while intoxicated. The alarm was aptly rung by the Illinois Court of Appeals in Holmes v. Rolando, 320 Ill App 475, 51 NE2d 786 (1943):
“* * * Pause, if you will and contemplate the vast number of claims that may be urged by drúnks, if they were entitled to every expense and injury that are natural concomitants of intoxication. Surely, the legislature did not intend them to be compensative under the statute.” 320 111 App at 482-83.
In construing statutes we are to give effect to the legislature’s intent. That intent may be easily discernible from the language of the statute. In other instances the statute may be ambiguous, or the literal language may produce a result not intended. We must then determine the legislative intent from sources other than the words of the statute. See Johnson v. Star Machinery Co., 270 Or 694, 530 P2d 53 (1974); Baird u. Electro Mart, 47 Or App 565, 615 P2d 335 (1980). The legislative intent in adopting HB 3152 is evident. It was to limit liability, not to extend liability by creating a new cause of action in derogation of the common law. If the words of ORS 30.950 could be read to suggest a new cause of action, that reading should be rejected as obviously being contrary to legislative intent.

 These terms are not necessarily interchangeable. A person may be perceptibly under the influence of liquor but not be “visibly” intoxicated. See State v. Robinson, 235 Or 524, 385 P2d 754 (1963); State v. Noble, 119 Or 674, 250 P 833 (1926).


 ORS 471.130(1) provided at that time:
“All licensees and permittees of the commission, before selling or serving alcoholic liquor to any person about whom there is any reasonable doubt of his having reached 21 years of age, shall require such person to produce his identification card issued under ORS 471.140. However, if the person has no identification card, the permittee or licensee shall require such person to make a written statement of age and furnish evidence of his true age and identity.”


 The legislative history to which I refer consists of Minutes, Hearings on HB 3152, House Committee on Judiciary, June 11, 26, 27, and 28, 1979, and Minutes, Hearings on HB 3152, Senate Committee on State and Federal Affairs and Rules, June 30, 1979.


 ORS 30.960 provides:
“Notwithstanding ORS 30.950, 30.955 and 471.130, no licensee, permittee or social host shall be liable to third persons injured by or through persons not having reached 21 years of age who obtained alcoholic beverages from the licensee, permittee or social host unless it is demonstrated that a reasonble person would have determined that identification should have been requested or that the identification exhibited was altered or did not accurately describe the person to whom the alcoholic liquor was sold or served.”